PER CURIAM.
The judgment of the Tax Court approving the deficiency assessment of the Division of Taxation is affirmed substantially for the reasons stated by Judge Crabtree in his opinion reported at 15 N.J. Tax 387 (Tax Ct.1995). In determining the adjusted basis of plaintiffs partnership interest, N.J.S.A. 54A:5-l(c) requires that at the time of sale the adjusted basis for federal income tax purposes shall be used. Judge Crabtree properly rejected the application of the tax benefit rule that certain items of income need not be recognized if they represent a reversal of prior deductions that did not result in any tax benefit. The Legislature did not extend the favorable treatment in the Subchapter S corporation context to a partnership. See N.J.S.A 54A:5-1(p).
Affirmed.